DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claims 1, 9 and 16 recite “receiving a first machine learning (ML) model; receiving clean training data” and then “training a path between the first ML model and a second ML model using the clean training data”. However, each claim does not provide any element to support how “a second ML model” exist in a method/a system. The issue is persons of ordinary skill in the art is not able to understand what method/system applicant is intending to encompass. Therefore, the examiner deems the claims indefinite as they fail to particularly point out and distinctly claim what Applicant regards as the invention. Accordingly, the claims are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Dependent claims 2-8 depend from independent claim 1, dependent claims 10-15 depend from independent claim 9, dependent claims 17-20 depend from independent claim 16. They are allowed at least due to their respective dependencies from an allowed claim.
	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-15 are rejected under 35 USC 101 for being directed to nonstatutory computer readable medium. 

Claims 9-15 describe a computer-readable storage medium. The claims fall outside the scope of patent-eligible subject matter at least because the broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2106. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
See also the Official Gazette Notice 1351 OG 212 February 23, 2010 “Subject Matter Eligibility of Computer Readable Media” which states in relevant part “[i]n an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable media that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”   


	
Examiner’s Comment
Claims 1-20 have not art rejection but rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph and 35 USC 101. A final determination of patentability, after further search, will be mode upon resolution of above 35 U.S.C. 112 rejection and 35 USC 101.
Examiner completed the prior art reference and discovered the closest prior art references:  WANG et al (US. Patent Application Publication 2019/0244103 A1),  ZEILER et al (US. Patent Application Publication 2018/0089591 A1), LIU et al (US. Patent Application Publication 2019/0012576 A1)

The prior art reference WANG et al discloses systems/methods for training a compressed neural network with high robustness. More specifically, as shown in FIG. 3A of WANG, the system adversarially pre-trains the original neural network with both original data as well as data perturbed by adversarial attacks for some epochs; prune “unimportant” weights or filters through criteria based on their magnitudes or other method and retrain the pruned neural network with both clean and perturbed data for more epochs. The steps can be iteratively conducted to reach a target compression level for obtaining a trained compressed neural network (Paragraphs [0099]-[0109]).

The prior art reference ZEILER et al discloses systems/methods for facilitating artificial intelligence model and data collection/development via a service platform. More specifically, as shown in FIGS. 3A-3C of ZEILER, a user interface for generating a ML-model-incorporated software application via user-selectable/connectable model representations. The user interface of a service platform displays representations of components related to functionalities to be provided via an application. The components include machine learning models, non-machine-learning models; input/output paths between machine learning models and non-machine-learning models (Paragraph [0036]). The user interface provides user input for selecting machine learning models and non-machine-learning models; indicating the connection between the selected machine learning models (Paragraphs [0041]-[0042]). The unsupervised training of machine learning models are performed by the training data in accordance with their arrangement with one another to train the machine learning models (Paragraphs [0047]-[0048]).

The prior art reference LIU et al discloses method/system for updating a deep learning model. More specifically, as shown in FIG. 2 of LIU, the method discloses acquiring a training dataset under a preset path, training a preset deep learning model based on the training dataset to obtain a new deep learning model; increasing the number of training; determining whether the number of training reaches a threshold of the number of training and stopping executing the updating if the number of training reaches the threshold (Paragraphs [0037]-[0056]).


Conclusion
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616